Citation Nr: 1641234	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-01 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an allergic reaction to insect bites and stings.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of service connection for a psychiatric disability, claimed as post-traumatic stress disorder (PTSD). 

3.  Entitlement to service connection for a psychiatric disability, claimed as PTSD, on a de novo basis.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from November 1988 to July 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2012 rating decision of the Montgomery, Alabama, regional office (RO) of the Department of Veterans Affairs (VA).  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge at the RO in February 2016.  A transcript is in the record.  

In April 2016, the Veteran raised a motion to have his claim advanced on the docket due to financial hardship, and included supporting documentation.  Such motion is granted at this time.  38 C.F.R. § 20.900.

In the July 2012 rating decision, the RO reopened the Veteran's previously final claim for service connection for PTSD, but then continued to deny service connection.  The matter was certified to the Board as a reopened claim.  

However, a determination on whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, regardless of the RO's action, the Board must initially address the question of whether new and material evidence has been received to reopen the claim of service connection for a cervical spine disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156a (2015).  

The United States Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD may encompass claims for service connection for all diagnosed psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  The Veteran's medical records show diagnoses for psychiatric disabilities other than PTSD.  Accordingly, the Board has recharacterized the issue involving service connection for PTSD to encompass all diagnosed psychiatric disabilities.  

The issue of entitlement to service connection for a psychiatric disability on a de novo basis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An allergy to insect bites was not noted on the Veteran's entrance examination, and he is presumed to have been sound upon entering service.  

2.  Clear and unmistakable evidence has not been submitted to rebut the presumption of soundness. 

3.  An allergy to ant bites was initially noted during active service, and the Veteran continues to be treated for this disability.  

4.  The Veteran's claim of service connection for PTSD was denied in an October 2006 rating decision; he did not submit a notice of disagreement and no new and material evidence was received within the appeal period after receiving notice of this decision.  

5.  The bases for the October 2006 denial were the lack of evidence of a current diagnosis of PTSD and the lack of evidence of an in-service stressor.  

6.  Evidence received since October 2006 includes the Veteran's descriptions of his claimed in-service stressors.  

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for an allergic reaction to insect bites and stings have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.303(a), 3.304(b) (2015). 

2.  The October 2006 rating decision that denied entitlement to PTSD is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 3.156(b)(c) (2015).  

3.  New and material evidence has been received, and the Veteran's claim of service connection for a psychiatric disability claimed as PTSD is reopened.  38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

The Board finds that the duty to notify and duty to assist the Veteran has been met in this case.  Furthermore, given the favorable nature of the initial portion of this decision, any failures in the duty to notify or duty to assist are harmless error, as it has failed to result in any prejudice to the Veteran. 



Service Connection

The Veteran contends that he first experienced an allergic reaction to ants and other insect bites during active service.  He states that this disability has worsened with each bite and that he now has to carry an EpiPen for use during reactions as well as rush to the emergency room whenever a bite occurs.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

A VA examiner has opined that the Veteran's allergic reaction disability existed prior to service.  7/5/2012 VBMS, VA Examination, p. 20.  Regulations state that a Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records show that he underwent a July 1987 medical examination prior to entering active service.  An allergy to insect bites was not noted.  A Report of Medical History obtained at this time states that the Veteran had no known allergies, including to insect bites.  A physician's summary includes the notation of "Minor injury eyelids (fire ants) age 6".  3/24/2014 VBMS, STR - Medical - Photocopy, pp. 3, 15.  

In December 1995, the Veteran was treated for a possible bite.  He was experiencing some moderate swelling.  12/18/2013 VBMS, Medical Treatment Record - Government Facility, p. 1.  

A July 1996 record shows that the Veteran had been bitten by ants about an hour and a half earlier.  He complained of respiratory distress and appeared to be swelling.  The assessment was of an allergic reaction.  3/24/2014 VBMS, STR - Medical - Photocopy p. 7.  

On an undated Report of Medical History obtained when the Veteran turned 30, he reported that he was allergic to ants and bees.  3/24/2014 VBMS, STR - Medical - Photocopy p. 10.  Based on the Veteran's birthday, this history would have been obtained on or around July 1998.  

An undated note contained in the service treatment records notes that the Veteran complained of swelling to the left side of his face and lip.  He had been bitten by a bug 24 hours earlier.  The Veteran was said to have a history of allergic reactions to ants, and had experienced swelling after ant bites.  The assessment was acute urticaria, and he was treated with medications that included Benadryl.  The Veteran was noted to own an EpiPen and was instructed on its use.  3/24/2014 VBMS, STR - Medical, p. 60.  

At the July 2012 VA skin examination, the claims file was reportedly reviewed by the examiner.  The Veteran was noted to have been diagnosed as having an allergic reaction to insect sting/fire ants.  The date of the diagnosis was said to be the 1970s.  The Veteran reported having experienced an allergic reaction to fire ant bites on his hand in the 1990s, which was severe and had included shortness of breath.  His most recent reaction had been 8 months earlier, and had required the use of his EpiPen.  At conclusion of the examination and record review, the examiner opined that it was less likely than not that the Veteran's disability was incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the July 1987 enlistment physical listed a minor injury to the eyelids due to fire ants at age 6.  Therefore, the examiner stated that the Veteran's disability pre-existed service, and was not directly caused by or related to service.  He further opined that the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond natural progression by in-service injury, event, or illness.  The examiner made this finding based on the fact that the Veteran had been successfully treated with good results after he had been bitten by the fire ants in service.  Therefore, his allergic reactions to fire ants were not permanently aggravated beyond the natural progression of the disability.  7/5/2012 VBMS, VA Examination, p. 20.  

At the February 2016 hearing, the Veteran testified that he had first experienced an allergic reaction to insect bites during service.  He acknowledged that he had been bitten by fire ants as a child but said he did not experience a reaction at that time.  The Veteran reported that the first time he had ever experienced a reaction was when he was stationed in Haiti during active service.  Currently, he noted that he had to carry an EpiPen, that he had been receiving injections from the VA for his allergy on a weekly basis, and that he continued to receive them on a monthly basis.  See transcript.  

The Board finds that entitlement to service connection for an allergic reaction to insect bites and stings is warranted.  There is no clear and unmistakable evidence that this disability existed prior to service.  

Initially, the Board notes that as an allergic reaction to insect bites and stings was not noted on his July 1987 entrance examination, he is presumed to have been sound in this regard.  The reference to the eye lid injury and ant bites as a child is on the Report of Medical History, and does not affect the Veteran's entitlement to the presumption of soundness.  38 C.F.R. § 3.304(b).  No other evidence demonstrates a preexisting chronic allergic disorder.

Furthermore, clear and unmistakable evidence is required to overcome the presumption of soundness.  The July 2012 VA examiner opined that there is clear and unmistakable evidence that the Veteran's allergy to insect bites existed prior to service.  However, the legal question as to whether the statutory requirements of a preexisting condition have been met is fully within the Board's purview, and thus the Board is not bound by the examiner's conclusion on this point.

The only evidence that the allergy existed prior to service is found on the July 1987 Report of Medical History.  The July 2012 examiner based his opinion on the reference to a minor injury to the eyelids due to fire ants at age 6.  However, the Board notes that this notation does not state that an allergic reaction occurred; it only mentions an injury to the eyelids.  While July 2012 examiner made an inference that the childhood eyelid injury due to fire ants must have been an allergic reaction, in fact this same report specifically states that the Veteran did not have a history of an allergy to insect bites.  Clear and unmistakable evidence is considered to be evidence that is undebatable.  While the July 2012 examiner's inference is reasonable, it is not the only inference possible and does not rise to the legal level of "undebatable."  The examiner's opinion did not address the statement in this same report that the Veteran was not allergic to insect bites.  Thus, there is no clear and unmistakable evidence that the Veteran's allergy existed prior to entering service, and the presumption of soundness has not been rebutted.  

The initial confirmed evidence of an allergic reaction to insect bites is found in the service treatment records.  The July 2012 VA examination confirms that the Veteran continues to have this diagnosis, and VA treatment records dating from 2013 to 2014 confirm his testimony that he receives regular injections for his allergy.  See 8/28/2014 Virtual VA, Capri, pp. 3-146.  Given that the Veteran has a current disability that was initially diagnosed during service, entitlement to service connection is established.  

New and Material

The Veteran contends that new and material evidence has been received to reopen his previously denied claim for service connection for psychiatric disability, claimed as PTSD.  

Entitlement to service connection for PTSD was first denied in an October 2006 rating decision.  The Veteran was notified of this decision and provided with his appellate rights in November 2006.  He did not initiate an appeal by submitting a notice of disagreement, and no new and material evidence was received within the appeal period.  There is no indication that pertinent new service department records have been received.  Therefore, the October 2006 rating decision is final, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.105(a), 3.156(b)(c).  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The evidence considered by the October 2006 rating decision included the service treatment records as well as VA treatment records.  The decision found that there was no evidence of a confirmed in-service stressor, and no evidence of a current diagnosis of PTSD, and service connection was denied on these bases.  

Evidence received since October 2006 includes lay statements from the Veteran's mother and wife; a June 2012 statement from the Veteran that describes his claimed in-service stressors; the report of a June 2012 VA examination for PTSD; and the Veteran's testimony at the February 2016 hearing.  

The June 2012 VA examination recorded the Veteran's two claimed in-service stressors.  The examiner opined that both of these stressors were adequate to support a diagnosis of PTSD.  One of the stressors involved an explosion in Kuwait during the Gulf War, and the examiner opined that it was related to the Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f) (2015).  7/19/2012 VBMS, VA Examination, p. 1.  The Veteran's stressor statements are presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The Board finds that Veteran's stressor statements constitute new and material evidence.  This evidence is new, in that it includes information that was not previously before the Board.  It is material, in that it purports to show that the Veteran sustained an in-service stressor that is sufficient to support a diagnosis of PTSD, and the absence of such evidence was a basis for the previous denial.  As new and material evidence has been received, the Veteran's claim of service connection for a psychiatric disability is reopened.  


ORDER

Entitlement to service connection for an allergic reaction to insect bites and stings is granted. 

New and material evidence has been submitted to reopen the Veteran's claim for service connection for a psychiatric disability, claimed as post-traumatic stress disorder; to this extent only the appeal is granted.

REMAND

The June 2012 VA examination for PTSD determined that the Veteran did not meet the criteria for a diagnosis of that disability.  The diagnosis was an anxiety disorder not otherwise specified.  Unfortunately, the examiner did not provide an opinion as to whether or not this disability was related to active service or to any of the Veteran's service connected disabilities. 

If VA provides the Veteran with an examination, the examination must be adequate.  38 C.F.R. § 3.159(c)(4) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The absence of an opinion addressing the etiology of the Veteran's anxiety disorder renders the June 2012 examination inadequate.  Furthermore, a review of the Veteran's VA treatment records shows that in addition to other diagnoses of anxiety, he has also been diagnosed as having depression.  8/28/2014 Virtual VA, Capri, p. 147.  The Board finds that the Veteran should be afforded a VA psychiatric examination in order to determine the nature and etiology of all psychiatric disabilities diagnosed since he submitted his May 2011 claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be provided to the examiner, and the examination report must state that it has been reviewed.  All indicated tests and studies should be conducted.  At the conclusion of the examination and record review, please provide the following opinions:

a) Does the Veteran have any current psychiatric disabilities?  If so, please list these disabilities.  

b) For each current psychiatric disability, is it as likely as not that it was incurred in or due to active service?  

c) Regardless of whether or not the Veteran is found to have a psychiatric disability on the current examination, please state whether it is as likely as not that the anxiety disorder and/or depression diagnosed on the June 2012 examination or in the VA treatment records dating from 2013 to 2014 was incurred in or due to active service?

The reasons for all opinions should be provided.  If the examiner is unable to provide an opinion without resorting to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general, or there is additional evidence that, if obtained, would permit the opinion to be provided. 

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


